—Judgment, Supreme Court, Bronx County (Irene Duffy, J.), entered July 10, 1997, which granted plaintiff a divorce, granted plaintiff permission to remain in the marital residence until the parties’ children are emancipated, responsible during that time for all but extraordinary residential expenses and repairs, equally distributed defendant’s pension rights, directed defendant’s payment of maintenance in the amount of $45 per week, awarded plaintiff $2,000 in attorney’s fees, granted plaintiff custody of the children with defendant having specified visitation rights, and directed defendant to pay child support in the amount of $340 every two weeks, with related relief, and which brings up for review, inter alia, an order of the same court and Justice, entered June 3, 1997, modifying a prior order and judgment to vacate a preference in favor of plaintiff on the first $5,000 in proceeds from the sale of the marital home, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered June 3, 1997, and order, same court (Judith Gische, J.), entered July 18, 1997, unanimously dismissed, without costs.
We do not find that the motion court improvidently exercised *364its discretion to structure the distributive award equitably (see, Price v Price, 69 NY2d 8, 19). Defendant has not shown that continued compliance with child care and maintenance requirements would amount to an extreme hardship (see, Katz v Katz, 188 AD2d 827). We have considered defendant’s remaining arguments and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Nardelli, Wallach and Saxe, JJ.